VICKERY, J.
1. In prosecution before justice of peace for selling liquor, application for change of venue, based on prejudice, against justice of peace, held not tenable; there being- no law authorizing filing affidavit of prejudice against justice of peace.
*2702. In prosecution, before justice of peace, for selling liquor, statements by defendant to attorney who was police prosecutor, made after defendant was informed that attorney was prosecuting- case and could not represent defendant, and not made for purpose of employing- prosecutor as defendant’s attorney, were not inadmissible as confidential 'communication between attorney and client.
8. In prosecution, before justice of peace, for selling- liquor, inferences from record, showing- defendant’s premises were on certain street, and that justice court was held in particular county, was sufficient to show venue of offence in county of trial, though there was no direct testimony that defendant’s premises were in county of trial.
(Sullivan, PJ., concurs. Levine, J., dissents.)
For reference to full opinion, see Omnibus Index, last page, this issue.